ON MOTION FOR REHEARING.
The order of the court amending the process at the appearance term and requiring service upon the defendant at the next succeeding term was not error, the plaintiff being guilty of no laches, but being active and diligent in procuring proper and legal service on the defendant. White v. Hart, 35 Ga. 269; McGhee v. Gainesville, 78 Ga. 792 (3 S. E. 670); Lassiter v. Carroll, 87 Ga. 733 (13 S. E. 825); Cox v. Strickland, 120 Ga. 104, 113 (47 S. E. 912, 1 Ann. Cas. 870), and authorities cited: McLendon v. Ward-Truitt Co., 19 Ga. App. 496 (91 S. E. 1000).
Action upon bond. Before Judge Jones. Habersham superior court. September 21, 1918.
Bryan & Middlebrooks and McMillan & Erwin, for plaintiff in error.
W. A. Charters and J. J. & Sam. Kimzey, contra.